DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file previsions of the AIA .
This notice of allowance is in response to applicant’s amendments and applicant’s arguments filed on 02/10/2021. 
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claim 1, 5 and 9 are amended. No claim is added. Claim 6 and 10 were cancelled previously and claim 4 and 17 are cancelled. Claim 1, 3, 5, 7, 9-16 and 18 are pending.


ALLOWABLE SUBJECT MATTER
Claims 1, 3, 5, 7, 9-16 and 18 are allowed in light of applicant’s amendments, arguments and prior art(s) of record. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Following is an examiner’s statement of reasons for the allowance:
Independent claim 10 recites, inter-alia, “upon receipt of an updating request input by a user, invoking the corresponding update process according to the updating request to generate the update instruction, wherein invoking the corresponding update process according to the updating request to generate the update instruction comprises: invoking by the webpage server, a local corresponding update process according to the updating request and causing by the webpage server, the update process to generate the update instruction based on the updating request, to initiate a 2Application/Control No.: 15/561,668 Art Unit: 2438modification operation; comparing by the webpage server the acquired feature value with each set of feature values in a preset update process whitelist generated by the webpage server”. None of the prior arts of on the record, either taken by itself or in any combination, would anticipate or made obvious the above limitation combined with other limitations recited in claim 1 at or before the time it was filed.
Examiner performed updated search and did not find any related prior art. Therefore the additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the combination of all the steps disclosed in the independent claims 10 with proper motivation at or before the time it was effectively filed. 
Independent claim 5, 9 although are different, further recites similar limitations to those found in claim 1. Therefore, claim 5 and 9 are considered to be allowable for the same reason as discussed above.
Dependent claims 3, 7, 10-16 and 18 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

CONCLUSION
Prior arts made of record, not relied upon: See PTO-892.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, to Taghi T. Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                        /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438